Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "1-100%" renders the claim indefinite because it is unclear what the symbols “-” and “%” mean. For example, “-” could mean subtract from a value or reference a range. Additionally, “%” could mean a percentage or modulo of a value. The claimed limitation should be rewritten in plain language without symbols or abbreviations, e.g., one through one-hundred percent.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. e.g., Berkheimer (Fed. Cir. 2018). See attached 2019 Revised Patent Subject Matter Eligibility Guidance Appendix 1 pages 30-41.
	Claim 1 recites the following:
	 A non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a processor to: [Additional elements that do not amount to more than the judicial exception]
	collect a plurality of sensor data associated with a hard disk drive; [Abstract idea of collecting data]
	calculate a health factor for the hard disk drive according to the plurality of sensor data; [Abstract idea of analyzing data]
	calculate a health offset for the hard disk drive according to the plurality of sensor data; and [Abstract idea of analyzing data]
	generate a remaining lifetime forecast for the hard disk drive according to an estimated overall lifetime for the hard disk drive, the health factor for the hard disk drive, and the health offset for the hard disk drive. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.

	Claim 2 recites the following:
	The medium of claim 1, wherein the health factor is calculated according to a first subset of sensor data of the plurality of sensor data. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 3 recites the following:
	The medium of claim 2, wherein the first subset of sensor data comprises at least one of the following: a read error count, a command timeout count, a reallocated sectors count, and an uncorrectable sector count. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 4 recites the following:
	The medium of claim 1, wherein the health offset is calculated according to a second subset of sensor data of the plurality of sensor data. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 5 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 6 recites the following:
	The medium of claim 5, wherein the health offset comprises at least one of the second subset of sensor data divided by a total power on time of the hard disk drive. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 7 recites the following:
	The medium of claim 1, wherein the estimated overall lifetime for the hard disk drive is an average overall lifetime for a plurality of hard disk drives associated with a manufacturer of the hard disk drive. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “processor” itself. The processor merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 8 recites the following:
	The medium of claim 1, wherein the estimated overall lifetime for the hard disk drive is an average overall lifetime for a plurality of hard disk drives associated with a model of the hard disk drive. [Abstract idea of analyzing data]
MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 9 recites the following:
	A system, comprising:
	a data collection engine to collect a plurality of sensor data associated with a hard disk drive; [Abstract idea of collecting data]
	a health calculation engine to: calculate a health factor for the hard disk drive according to at least one first data element of the plurality of sensor data, and [Abstract idea of analyzing data]
		calculate a health offset for the hard disk drive according to at least one second data element of the plurality of sensor data; and [Abstract idea of analyzing data]
	a forecasting engine to generate a remaining lifetime forecast for the hard disk drive according to an estimated overall lifetime for the hard disk drive, the health factor for the hard disk drive, and the health offset for the hard disk drive. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., hard disk drive.
	Claim 10 recites the following:
	The system of claim 9, wherein the estimated overall lifetime for the hard disk drive is an average overall lifetime for a plurality of hard disk drives associated with at least one of: a manufacturer of the hard disk drive and a model of the hard disk drive. [Abstract idea of analyzing abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., hard disk drive.
Claim 11 recites the following::
	The system of claim 9, wherein the health calculation engine, to calculate the health factor, is configured to:
	calculate an intermediate health value of I - 100 % according to the at least one first data element; [Abstract idea of analyzing data]
	square the intermediate health value; and [Abstract idea of analyzing data]
	subtract an average operating temperature, squared. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., hard disk drive.
	Claim 12 recites the following:
	The system of claim 9, wherein the health calculation engine, to calculate the health offset, is configured to calculate a time value according to the at least one second data element divided by a total power on time of the hard disk drive. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., hard disk drive.
	Claim 13 recites the following:
	The system of claim 9, wherein the forecasting engine, to generate the remaining lifetime forecast, is configured to: [Abstract idea of manipulating data]
	calculate an intermediate remaining life value according to the estimated overall lifetime minus a total power on time; [Abstract idea of analyzing data]
	multiply the intermediate remaining life value times the health factor;- and subtract the health offset. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.

	Claim 14 recites the following:
	A computer implemented method, comprising:
	collecting a plurality of sensor data associated with a hard disk drive; [Abstract idea of collecting data]
	calculating a health factor for the hard disk drive according to at least one first data element of the plurality of sensor data; [Abstract idea of analyzing data]
	calculating a health offset for the hard disk drive according to at least one second data element of the plurality of sensor data; [Abstract idea of analyzing data]
	generating a remaining lifetime forecast for the hard disk drive according to an estimated overall lifetime for the hard disk drive, the health factor for the hard disk drive, and the health offset for the hard disk drive; [Abstract idea of analyzing and manipulating data]
	determining whether the remaining lifetime forecast for the hard disk drive is lower than a configurable threshold; and [Abstract idea of analyzing data]
	in response to determining that the remaining lifetime forecast for the hard disk drive is lower than a configurable threshold, providing an error alert. [Abstract idea of analyzing and displaying data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
	Claim 15 recites the following:
	The method of claim 14, wherein generating the remaining lifetime forecast comprises: [Abstract idea of manipulating data]
	calculating an intermediate remaining life value according to the estimated overall lifetime minus a total power on time; [Abstract idea of analyzing data]
	multiplying the intermediate remaining life value times the health factor; and subtracting the health offset. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. US 2009/0161243 (hereinafter “Sharma”).
	Regarding claim 1, Sharma teaches: A non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable to cause a processor to: [FIG. 2]
	collect a plurality of sensor data associated with a hard disk drive; [FIG. 3 and 0027-0028: “According to block 300, the hard disk drive is equipped with plural sensors… According to block 310, data is collected from the plural sensors.”]
	calculate a health factor for the hard disk drive according to the plurality of sensor data; [FIG. 3 and 0033: “According to block 360, the assessment module assigns a severity level to the perturbation and calculates the cumulative impact on the lifetime of the device.” Note, the claimed term health factor is a generic term that is not specifically defined by Applicant’s specification and therefore is given its broadest reasonable interpretation, e.g., calculate a value.]
	calculate a health offset for the hard disk drive according to the plurality of sensor data; and [FIG. 3 and 0033: “According to block 360, the assessment module assigns a severity level to the perturbation and calculates the cumulative impact on the lifetime of the device.” Note, the claimed term health offset is a generic term that is not specifically defined by Applicant’s specification and therefore is given its broadest reasonable interpretation, e.g., calculate a value.]
	generate a remaining lifetime forecast for the hard disk drive according to an estimated overall lifetime for the hard disk drive, the health factor for the hard disk drive, and the health offset for the 
	Regarding claim 2, Sharma teaches: The medium of claim 1, wherein the health factor is calculated according to a first subset of sensor data of the plurality of sensor data. [FIG. 3 and 0032: “According to block 350, sensed data is sent or transmitted to an assessment or failure prediction module.”]
	Regarding claim 4, Sharma teaches: The medium of claim 1, wherein the health offset is calculated according to a second subset of sensor data of the plurality of sensor data. [FIG. 3 and 0032: “According to block 350, sensed data is sent or transmitted to an assessment or failure prediction module.”]
	Regarding claim 5, Sharma teaches: The medium of claim 4, wherein the second subset of sensor data comprises at least one of the following: a drive power cycle count, a shock sensor count, an average temperature, and a reallocated sectors count. [FIG. 3 and 0034: “Certain events increase or expedite failure of the drive. Such events include, but are not limited to, exposure to abnormal vibration, excess heat, mechanical or electrical shock, wear or misalignment of components, etc.”]
	Regarding claim 9, Sharma teaches: A system, comprising: [FIG. 2]
	a data collection engine to collect a plurality of sensor data associated with a hard disk drive; [FIG. 3 and 0027-0028: “According to block 300, the hard disk drive is equipped with plural sensors… According to block 310, data is collected from the plural sensors.”]
	a health calculation engine to: calculate a health factor for the hard disk drive according to at least one first data element of the plurality of sensor data, and [FIG. 3 and 0033: “According to block 
		calculate a health offset for the hard disk drive according to at least one second data element of the plurality of sensor data; and [FIG. 3 and 0033: “According to block 360, the assessment module assigns a severity level to the perturbation and calculates the cumulative impact on the lifetime of the device.” Note, the claimed term health offset is a generic term that is not specifically defined by Applicant’s specification and therefore is given its broadest reasonable interpretation, e.g., calculate a value.]
	a forecasting engine to generate a remaining lifetime forecast for the hard disk drive according to an estimated overall lifetime for the hard disk drive, the health factor for the hard disk drive, and the health offset for the hard disk drive. [FIG. 3 and 0034: “According to block 370, estimate or predict failure or life expectancy of the hard disk drive. The multiple sensors monitor events or stresses that can shorten the lifetime or expedite failure of the hard disk drive. Data from these sensors is continuously collected and accumulated to estimate when in time the hard disk drive will fail. Certain events increase or expedite failure of the drive.”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-8, 10, 13 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Cousins US 2006/0053338 (hereinafter “Cousins”).
	Regarding claim 3, Sharma teaches the medium of claim 2. But does not disclose wherein the first subset of sensor data comprises at least one of the following: a read error count, a command timeout count, a reallocated sectors count, and an uncorrectable sector count. However, Sharma does teach “[s]uch events include, but are not limited to, exposure to abnormal vibration, excess heat, mechanical or electrical shock, wear or misalignment of components, etc.” See Sharma paragraph 0034.
	Cousins teaches: wherein the first subset of sensor data comprises at least one of the following: a read error count, a command timeout count, a reallocated sectors count, and an uncorrectable sector count. [Cousins, 0038: “In case any of the set of thresholds is exceeded, an indication for the replacement of the disk drive is given at step 506; Factors that are related to the early onset of errors include reallocated sector count (RSC), read error rate (RSE), seek error rate (SKE), spin retry count (SRC).”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Sharma’s method for predicting a life expectancy for a hard disk drive based on events with Cousins’s method for calculating a mean time to failure based on factors. One would have been motivated to have combined the analogous arts because Sharma anticipates being able to calculate a failure time based on any hard disk drive event but for brevity does not exhaustively list all possible events. One would find Cousins’s factors to be suitable events that may affect a hard disk drive life expectancy.
	Regarding claim 7: The medium of claim 1 [Sharma], wherein the estimated overall lifetime for the hard disk drive is an average overall lifetime for a plurality of hard disk drives associated with a manufacturer of the hard disk drive. [Cousins, 0031: “FIG. 4 is a graph showing an exemplary variation of MTTF with temperature. The graph shown is applicable for disk drives manufactured by one specific disk 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Sharma’s method for predicting a life expectancy for a hard disk drive with Cousins’s method for calculating a mean time to failure based on a threshold expression. One would have been motivated to have combined the analogous arts because Sharma generally states a life expectancy for a hard disk drive can be predicted without giving a specific method for making the prediction. Cousins’s gives a specific method for making the prediction which one would find to be a beneficial way to implement Sharma’s invention.
	Regarding claim 8: The medium of claim 1 [Sharma], wherein the estimated overall lifetime for the hard disk drive is an average overall lifetime for a plurality of hard disk drives associated with a model of the hard disk drive. [Cousins, 0031: “FIG. 4 is a graph showing an exemplary variation of MTTF with temperature. The graph shown is applicable for disk drives manufactured by one specific disk vendor…one basis for choosing a percentage can be based on studies that have shown that useful life is smaller than that indicated by manufacturers' MTTF.” In other words, a mean time to failure (MTTF) for a disk drive can be determined based on the useful life being smaller than the useful life time indicated by a manufacture.]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Sharma’s method for predicting a life expectancy for a hard disk drive with Cousins’s method for calculating a mean time to failure based on a threshold expression. One would have been motivated to have combined the analogous arts because Sharma generally states a life expectancy for a hard disk drive can be predicted without giving a specific method for making the 
	Regarding claim 10: The system of claim 9 [Sharma], wherein the estimated overall lifetime for the hard disk drive is an average overall lifetime for a plurality of hard disk drives associated with at least one of: a manufacturer of the hard disk drive and a model of the hard disk drive. [Cousins, 0031: “FIG. 4 is a graph showing an exemplary variation of MTTF with temperature. The graph shown is applicable for disk drives manufactured by one specific disk vendor…one basis for choosing a percentage can be based on studies that have shown that useful life is smaller than that indicated by manufacturers' MTTF.” In other words, a mean time to failure (MTTF) for a disk drive can be determined based on the useful life being smaller than the useful life time indicated by a manufacture.]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Sharma’s method for predicting a life expectancy for a hard disk drive with Cousins’s method for calculating a mean time to failure based on a threshold expression. One would have been motivated to have combined the analogous arts because Sharma generally states a life expectancy for a hard disk drive can be predicted without giving a specific method for making the prediction. Cousins’s gives a specific method for making the prediction which one would find to be a beneficial way to implement Sharma’s invention.
	Regarding claim 13: The system of claim 9 [Sharma], wherein the forecasting engine, to generate the remaining lifetime forecast, is configured to:
	calculate an intermediate remaining life value according to the estimated overall lifetime minus a total power on time; [Cousins, 0031: “one basis for choosing a percentage can be based on studies that have shown that useful life is smaller than that indicated by manufacturers' MTTF.”; 0032: “Therefore, an indication for replacement is given when: POH>p*MTTF(T)”; and 0033: “p=preset percentage”.]

	Regarding claim 14, Sharma teaches: A computer implemented method, comprising: [FIG. 2]
	collecting a plurality of sensor data associated with a hard disk drive; [FIG. 3 and 0027-0028: “According to block 300, the hard disk drive is equipped with plural sensors… According to block 310, data is collected from the plural sensors.”]
	calculating a health factor for the hard disk drive according to at least one first data element of the plurality of sensor data; [FIG. 3 and 0033: “According to block 360, the assessment module assigns a severity level to the perturbation and calculates the cumulative impact on the lifetime of the device.” Note, the claimed term health factor is a generic term that is not specifically defined by Applicant’s specification and therefore is given its broadest reasonable interpretation, e.g., calculate a value.]
	calculating a health offset for the hard disk drive according to at least one second data element of the plurality of sensor data; [FIG. 3 and 0033: “According to block 360, the assessment module assigns a severity level to the perturbation and calculates the cumulative impact on the lifetime of the device.” Note, the claimed term health offset is a generic term that is not specifically defined by Applicant’s specification and therefore is given its broadest reasonable interpretation, e.g., calculate a value.]
	generating a remaining lifetime forecast for the hard disk drive according to an estimated overall lifetime for the hard disk drive, the health factor for the hard disk drive, and the health offset for the hard disk drive; [FIG. 3 and 0034: “According to block 370, estimate or predict failure or life expectancy of the hard disk drive. The multiple sensors monitor events or stresses that can shorten the lifetime or expedite failure of the hard disk drive. Data from these sensors is continuously collected and 
	Sharma does not expressively teach determining whether the remaining lifetime forecast for the hard disk drive is lower than a configurable threshold; and in response to determining that the remaining lifetime forecast for the hard disk drive is lower than a configurable threshold, providing an alert.  However, Sharma does teach “the estimation of life expectancy or prediction of failure is provided through a notification… the hard disk drive automatically notifies a user how long in time before the hard disk drive is expected to fail.” See Sharma paragraph 0035.
	Cousins teaches: determining whether the remaining lifetime forecast for the hard disk drive is lower than a configurable threshold; and [0031: “FIG. 4 is a graph showing an exemplary variation of MTTF with temperature. The graph shown is applicable for disk drives manufactured by one specific disk vendor…one basis for choosing a percentage can be based on studies that have shown that useful life is smaller than that indicated by manufacturers' MTTF.” In other words, a mean time to failure (MTTF) for a disk drive can be determined based on the useful life being smaller than the useful life time indicated by a manufacture.]
	in response to determining that the remaining lifetime forecast for the hard disk drive is lower than a configurable threshold, providing an error alert. [0031-0032: “useful life is smaller than that indicated by manufacturers' MTTF… Therefore, an indication for replacement is given when: POH>p*MTTF(T)…”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Sharma’s method for predicting a life expectancy for a hard disk drive with Cousins’s method for calculating a mean time to failure based on a threshold expression. One would have been motivated to have combined the analogous arts because Sharma generally states a life expectancy for a hard disk drive can be predicted without giving a specific method for making the 
	Regarding claim 15: The method of claim 14, wherein generating the remaining lifetime forecast comprises:
	calculating an intermediate remaining life value according to the estimated overall lifetime minus a total power on time; [Cousins, 0031: “one basis for choosing a percentage can be based on studies that have shown that useful life is smaller than that indicated by manufacturers' MTTF.”; 0032: “Therefore, an indication for replacement is given when: POH>p*MTTF(T)”; and 0033: “p=preset percentage”.]
	multiplying the intermediate remaining life value times the health factor; and subtracting the health offset. [Cousins, 0031: “one basis for choosing a percentage can be based on studies that have shown that useful life is smaller than that indicated by manufacturers' MTTF.”; 0032: “Therefore, an indication for replacement is given when: POH>p*MTTF(T)”; and 0033: “p=preset percentage”. Note, claimed terms health factor and health offset are given their broadest reasonable interpretations, e.g., values.]
Examiner’s Comments
No prior art rejections were given to claims 6, 11 and 12 in this Office action.
	Claim 6 recites the following limitations:
	The medium of claim 5, wherein the health offset comprises at least one of the second subset of sensor data divided by a total power on time of the hard disk drive.
	Generally, the prior arts teach methods for predicting lifetime of a hard disk drives based on sensor data. The claimed limitations builds on the prior arts and details a specific method wherein the health offset comprises at least one of the second subset of sensor data divided by a total power on time of the hard disk drive. Claim 12 recites similar limitations.

	The system of claim 9, wherein the health calculation engine, to calculate the health factor, is configured to:
	calculate an intermediate health value of I - 100 % according to the at least one first data element;
	square the intermediate health value; and
	subtract an average operating temperature, squared.
	Generally, the prior arts teach methods for predicting lifetime of a hard disk drives based on sensor data. The claimed limitations builds on the prior arts and details a specific method wherein the health calculation engine, to calculate the health factor, is configured to: calculate an intermediate health value of I - 100 % according to the at least one first data element; square the intermediate health value; and subtract an average operating temperature, squared.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113